J-A08035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 INDIANA COUNTY CHILDREN AND             :   IN THE SUPERIOR COURT OF
 YOUTH SERVICES                          :        PENNSYLVANIA
                                         :
                                         :
              v.                         :
                                         :
                                         :
 ERIC RODERICK FISHER                    :
                                         :   No. 1147 WDA 2021
                   Appellant             :

                Appeal from the Order Entered June 16, 2021
   In the Court of Common Pleas of Indiana County Domestic Relations at
                            No(s): 2020-00096


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                       FILED: APRIL 19, 2022

     Eric Roderick Fisher (Appellant) appeals pro se from the order entered

in the Indiana County Court of Common Pleas, denying his exceptions to a

child support order, which obligates him to pay $383 per month in support,

plus $65 per month in arrears, to Indiana County Children and Youth Services

(CYS) for the support of his son (J.F.) born in November of 2005. On appeal,

Appellant argues CYS improperly took J.F. from his care, and therefore, should

not be permitted to seek child support. He also maintains Indiana County

does not have jurisdiction over this matter. We affirm.

     We glean the following facts and procedural history from the limited

certified record before us. On June 1, 2020, CYS filed a complaint seeking

child support from Appellant on behalf of J.F.   See Pa.R.C.P. 1910.3(a)(4)

(child support action may be brought “by a public body or private agency
J-A08035-22



having an interest in the case, maintenance or assistance of a person to whom

a duty of support is owing”). Following an office conference, a support order

was entered on September 1, 2020,1 directing Appellant to pay $397 per

month for support, plus $65 per month for arrears, effective May 27, 2020.

See Order, 9/1/20. Appellant requested a de novo hearing, which was held

on January 12, 2021, before a Permanent Hearing Officer (PHO), who

subsequently issued findings and a recommendation. On March 22, 2021, the

trial court entered the PHO’s recommendation as an order of court. The order

directed Appellant to pay $383 per month in child support, plus $65 per month

in arrears. See Order, 3/22/21.

       Appellant filed exceptions to the order; however, those exceptions are

not included in either the certified record or Appellant’s reproduced record.

On June 17, 2021,2 the trial court entered the following order:

           AND NOW, this 16th day of June 2021, this matter having come
       before the Court on the Exceptions filed by [Appellant], and the
       Court having heard oral argument thereon, the Court finds as
       follows:

          1. [Appellant] filed Exceptions on May 3, 2021. The basis
             for [Appellant’s] Exceptions is that [CYS] illegally took his
             son from him.

          2. [Appellant] makes no allegations that his income was
             calculated incorrectly. He merely argues that his son is
____________________________________________


1 The order was dated August 31, 2020, but copies were sent to the parties
the next day, September 1, 2020.

2 The order is dated June 16, 2021, but was not sent to the parties until the
following day, June 17, 2021.


                                           -2-
J-A08035-22


            not a dependent child, and, therefore, he should not be
            responsible to pay child support as ordered.

         3. It is noted that the Court scheduled and held oral
            argument on [Appellant’s] Exceptions, however,
            [Appellant] failed to appeal.

        WHEREFORE, it is hereby ORDERED, ADJUDGED,                   AND
      DECREED that [Appellant’s] Exceptions are DENIED.

Order, 6/17/21.

      On July 8, 2021, Appellant filed a notice of appeal, which also asserted

several bases for his appeal — namely, that he “never received a summons to

appear after filing exceptions[;]” CYS took his child illegally; “J.F. is not a

dependent child[;]” and his income was “calculated incorrectly.” Appellant’s

Notice of Appeal, 7/8/21, at 1-2 (unpaginated). Thereafter, on July 21, 2021,

the trial court directed Appellant to file a Pa.R.A.P. 1925(b) concise statement

of errors complained of on appeal. Appellant complied, and filed a concise

statement raising the following claims:

      1. The initiation of emergency protocol leading to removal of
         minor.

      2. The return of minor, after initial case closure.

      3. The appendage of responsibility removed from medical doctor.

      4. Proof of needed dependency.

      5. Proof of intent to cause harm.

      6. Acknowledgment of the minors [sic] age, reguarding [sic] the
         participation in court proceedings.

      7. The calculation of earnings, and exceptions.

      8. The re-establishment of custody.

Appellant’s Concise Statement of Matters Complained of on Appeal, 8/10/21.


                                     -3-
J-A08035-22



        Preliminarily, we note that Appellant’s pro se brief fails to conform in

material respects with the Pennsylvania Rules of Appellate Procedure.3 See

Pa.R.A.P. 2111(a).       Specifically, his brief lacks a statement of jurisdiction,

reference to the order or other determination in question, statement of the

questions involved, and a summary of the argument. See Pa.R.A.P. 2114,

2115(a), 2116(a), 2118.

        Although this Court is willing to construe briefs filed by a pro se litigant

liberally,

        we note that appellant is not entitled to any particular advantage
        because [ ]he lacks legal training. As our supreme court has
        explained, any layperson choosing to represent [himself] in a legal
        proceeding must, to some reasonable extent, assume the risk that
        [his] lack of expertise and legal training will prove [his] undoing.

Smathers v. Smathers, 670 A.2d 1159, 1160 (Pa. Super. 1996) (citation

and internal quotation marks omitted). Furthermore, this Court

        will not act as counsel and will not develop arguments on behalf
        of an appellant. Moreover, when defects in a brief impede our
        ability to conduct meaningful appellate review, we may dismiss
        the appeal entirely or find certain issues to be waived.

In re R.D., 44 A.3d 657, 674 (Pa. Super. 2012) (citations omitted).

         In the case before us, of particular concern is Appellant’s failure to

include a copy of the order on appeal and a statement of the questions

involved. Indeed, in this Statement of the Case, Appellant purports that this

is a “consolidated appeal from the final orders of the district court

____________________________________________


3   CYS did not file a responsive appellee’s brief before this Court.


                                           -4-
J-A08035-22



dismissing two related cases arising from the same factual circumstances

and involving the same parties[.]” Appellant’s Brief at 2 (emphasis added).

However, the only order on appeal is the trial court’s June 17, 2021, order

denying Appellant’s exceptions to its March 22nd child support order.

Nevertheless, as is evident from Appellant’s argument, he also seeks to appeal

the decision in the child dependency action which removed J.F. from his home

— an issue that was not before the trial court at this docket.

      Moreover, with regard to Appellant’s failure to include a statement of

the questions involved, we emphasize:

      [T]he omission of a statement of questions presented is
      particularly grievous since the statement . . . defines the specific
      issues this court is asked to review. When the omission of the
      statement of questions presented is combined with the lack of any
      organized and developed arguments, it becomes clear that
      appellant’s brief is insufficient to allow us to conduct meaningful
      judicial review.

Smathers, 670 A.2d at 1160 (citations omitted).           Here, the lack of a

statement of question is exacerbated by Appellant’s rambling, disjointed

argument, which focuses primarily on claims not properly before us. However,

because we are able to discern Appellant’s challenge to the support order, we

decline to quash this appeal for briefing defects.

      As noted supra, the majority of Appellant’s brief is devoted to his

assertion that J.F. should not have been removed from his care by CYS. See

Appellant’s Brief at 5-11 (contending (1) there was no evidence to support

allegations prompting CYS investigation; (2) CYS did not try to keep J.F. in

home; (3) CYS ignored J.F.’s request to live with his mother; and (4)

                                     -5-
J-A08035-22



Appellant’s landlord conspired with CYS to place J.F. in foster home).

However, the only issue before the trial court in the matter sub judice was

child support. As the trial court cogently explained in its opinion,

               [Appellant] sets forth eight issues in his Concise Statement
         of Matters Complained of on Appeal; it appears that only item 7
         makes reference to the Domestic Relations matter. All other
         matters pertain to this Court’s finding of dependency in the
         Children and Youth Services matter.

Trial Ct. Op., 9/7/21, at 1. The issues relating to J.F.’s dependency — the

basis for his removal from Appellant’s home and delayed reunification — were

not before the court in this matter and are not proper issues for appeal. Thus,

we will not address any claim related to the alleged improper removal of J.F.

from Appellant’s home.

         The only issues Appellant presents in his brief that arguably challenge

the trial court’s support order are: (1) CYS would not have been able to seek

child support if J.F. “had not been taken in the first place or even returned

when [the] investigation report [was] unfounded[;]” and (2) improper

jurisdiction because, Appellant alleges, J.F. moved to Blair County for “over a

year and a half[,]” J.F.’s mother does not live in Indiana County, and Appellant

“will have been in Westmoreland [C]ounty for 6 months.” Appellant’s Brief at

7, 11.

         Our review of a child support order is well established:

         Appellate review of support matters is governed by an abuse of
         discretion standard. When evaluating a support order, this Court
         may only reverse the trial court’s determination where
         the order cannot be sustained on any valid ground. An abuse of
         discretion is [n]ot merely an error of judgment, but if in reaching

                                        -6-
J-A08035-22


       a conclusion the law is overridden or misapplied, or the judgment
       exercised is manifestly unreasonable, or the result of partiality,
       prejudice, bias or ill-will, as shown by the evidence of record. The
       principal goal in child support matters is to serve the best interests
       of the children through the provision of reasonable expenses.

J.P.D. v. W.E.D., 114 A.3d 887, 889 (Pa. Super. 2015) (citation omitted).

       Neither of Appellant’s arguments concerning the child support award

warrant relief. First, his challenge based upon CYS’s actions in removing and

failing to return J.F. again implicates the dependency action, not the instant

child support action. Appellant makes no claim that CYS was not entitled to

seek child support under Rule 1910.3(a)(4), or that the amount of the award

was improperly calculated.4 Indeed, this argument is merely a rehash of his

claims that J.F. should not have been removed from his home — a claim that

properly challenges the dependency order.

       Appellant’s alleged jurisdictional challenge also fails. The record before

us contains no documentation or information supporting Appellant’s assertion

that he, J.F., and J.F.’s biological mother (who is not a party to this appeal)

____________________________________________


4 We note that, in his earlier filings, Appellant included two additional claims
which implicated the support order. In his Rule 1925(b) statement, Appellant
included a general claim challenging the court’s “calculation of earnings[,]”
and in his notice of appeal, Appellant asserted he “never received a summons
to appear after filing exceptions[.]” See Appellant’s Concise Statement of
Matters Complained of on Appeal; Appellant’s Notice of Appeal at 1. Appellant
did not raise either of these claims in his brief. Accordingly, they are waived
for our review. See In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011)
(“[W]here an appellate brief fails to provide any discussion of a claim with
citation to relevant authority or fails to develop the issue in any other
meaningful fashion capable of review, that claim is waived.”) (citation and
quotation marks omitted).


                                           -7-
J-A08035-22



all live outside of Indiana County. Indeed, the address Appellant provided on

his notice of appeal, his certificate of service attached to his Rule 1925(b)

statement, and his appellate brief, is in Blairsville, Pennsylvania, a borough in

Indiana County.     Thus, Appellant’s unsupported claim regarding the trial

court’s jurisdiction is specious.

      Because Appellant has failed to present any argument concerning the

propriety of the trial court’s child support calculation, we affirm the court’s

June 16, 2021, order denying Appellant’s exceptions.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/2022




                                      -8-